Case 2:20-cv-04300-JS-ST Document 11 Filed 11/17/20 Page 1 of 2 PageID #: 33



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KASHON SQUIRE,

                       Plaintiff,
                                              ORDER
           -against-                          20-CV-4300(JS)(ST)

1ST PRESENT POLICE and DULE LATIFE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Kashon Squire, pro se
                    640783
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:        No appearances.

SEYBERT, District Judge:

           By Order dated October 13, 2020 (the “Order”), the Court

denied pro se plaintiff Kashon Squire’s (“Plaintiff”) application

to proceed in forma pauperis.       (Order, D.E. 9).    The Court ordered

Plaintiff to either remit the filing fee or renew his application

to proceed in forma pauperis within thirty (30) days from the date

of the Order.     The Order also instructed Plaintiff to provide an

updated address because mail sent to him at his address of record

was returned to the Court as undeliverable.         (Order at 1-2.)      The

Order warned that the Complaint will be dismissed without prejudice

if Plaintiff did not timely comply.        (Order at 2-3.)

           To date, Plaintiff has not filed the AO 239 long form in

forma pauperis application, has not paid the filing fee, nor has
    Case 2:20-cv-04300-JS-ST Document 11 Filed 11/17/20 Page 2 of 2 PageID #: 34



he otherwise communicated with the Court about this case.                    The

Order was also returned to the Court and marked “Not Deliverable

as Addressed,” “Unable to Forward,” and “Discharged.”               (D.E. 10.)

Accordingly, it appears that Plaintiff is no longer interested in

pursuing this case and the Complaint is thus DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).          The Court directs the Clerk of the Court

to enter judgment accordingly, mark this case CLOSED, and mail a

copy of this Order to the pro se Plaintiff at his last known

address.1

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

                                             SO ORDERED.


                                               /s/ JOANNA SEYBERT ____
                                             JOANNA SEYBERT, U.S.D.J.

Dated:         November   17 , 2020
               Central Islip, New York




1 It is likely that this Order will also be returned to the Court.
However, like all of the Orders in this case, it is also posted to
the Court’s Electronic Case Filing system and may be viewed there.

                                         2
